          dŚĞ ƚŚƌƵƐƚ ŽĨ ƚŚĞ ϮϮϱϱ ŵŽƚŝŽŶƐ ŝƐ ƚŚĂƚ ƌĞƐƉĞĐƚŝǀĞ ĐŽƵŶƐĞů ĨŽƌ ĞĂĐŚ ĚĞĨĞŶĚĂŶƚ
    ĨĂŝůĞĚ ƚŽ ĂƌŐƵĞ ŝŶ ƚŚĞ ƐƵƉƉƌĞƐƐŝŽŶ ŵŽƚŝŽŶ͗ ;ϭͿ ŽŶ ďĞŚĂůĨ ŽĨ ŚŽŶŐ͕ ƚŚĂƚ ŽŶĞ ŽĨ ƚŚĞ ŽĨĨŝĐĞƌƐ
    ǁĂƐ ƐƚĂŶĚŝŶŐ ŝŶ ƚŚĞ ĐƵƌƚŝůĂŐĞ ŽĨ ŚŽŶŐ͛Ɛ ŚŽŵĞ ǁŚĞŶ ŚĞ ŽďƐĞƌǀĞĚ ĚƌƵŐ ƌĞůĂƚĞĚ ĂĐƚŝǀŝƚǇ͕
    ƚŚƵƐ ǀŝŽůĂƚŝŶŐ ŚŝƐ ϰƚŚ ŵĞŶĚŵĞŶƚ ƌŝŐŚƚƐ͘ ;ϮͿ ŽŶ ďĞŚĂůĨ ŽĨ dƌĂŶ͕ ŝƚ ŝƐ ĂƌŐƵĞĚ ƚŚĂƚ ŚŝƐ
    ĂƚƚŽƌŶĞǇ ĚŝĚ ŶŽƚ ĂƌŐƵĞ ĂŐŐƌĞƐƐŝǀĞůǇ ĞŶŽƵŐŚ ƚŚĂƚ dƌĂŶ ŚĂĚ ƐƚĂŶĚŝŶŐ ƚŽ ƌĂŝƐĞ ƚŚĞ ƐĂŵĞ ϰƚŚ
    ŵĞŶĚŵĞŶƚ ĂƌŐƵŵĞŶƚ ƌĞŐĂƌĚŝŶŐ ƚŚĞ ĚƌŝǀĞǁĂǇ ŽĨ ƚŚĞ ƌĞƐŝĚĞŶĐĞ ĂƐ ďĞŝŶŐ ĐƵƌƚŝůĂŐĞ ŽĨ ƚŚĞ
    ŚŽŵĞ͘ dƌĂŶ ǁĂƐ ŝŶ ƐŽŵĞƚŚŝŶŐ ŽĨ Ă ĂƚĐŚͲϮϮ ŝŶ ĂƌŐƵŝŶŐ ƐƚĂŶĚŝŶŐ ƚŽ ƌĂŝƐĞ ĂŶ ĂƌŐƵŵĞŶƚ ŽĨ
    ĂŶ ĞǆƉĞĐƚĂƚŝŽŶ ŽĨ ƉƌŝǀĂĐǇ ŝŶ ƐŽŵĞŽŶĞ ĞůƐĞ͛Ɛ ;ŚŽŶŐ͛ƐͿ ƌĞƐŝĚĞŶĐĞ ǁŝƚŚŽƵƚ ĂƐ ƚŚĞ ƐĂŵĞ
    ƚŝŵĞ ƌŝƐŬŝŶŐ ƚŚĂƚ ƚŚĞ ĐŽŶƚƌĂďĂŶĚ ĨŽƵŶĚ ŝŶ ǀĂƌŝŽƵƐ ƌŽŽŵƐ ŽĨ ƚŚĞ ŚŽƵƐĞ ǁŽƵůĚ ďĞ
   ĂƚƚƌŝďƵƚĞĚ ƚŽ Śŝŵ͘ /ŶŝƚŝĂůůǇ ůĂǁ ĞŶĨŽƌĐĞŵĞŶƚ ǁĂƐ ŽĨ ƚŚĞ ǀŝĞǁ ƚŚĂƚ dƌĂŶ ǁĂƐ ůŝǀŝŶŐ Ăƚ ƚŚĞ
   ůŽĐĂƚŝŽŶ ďĞĐĂƵƐĞ ŚĞ ǁĂƐ ŽďƐĞƌǀĞĚ ĂƌƌŝǀŝŶŐ Ăƚ ƚŚĞ ůŽĐĂƚŝŽŶ ĂƌŽƵŶĚ ϵ͗ϬϬ Ɖ͘ŵ͘ ĂŶĚ
   ĂƉƉĞĂƌĞĚ ƚŽ ůĞƚ ŚŝŵƐĞůĨ ŝŶ ǁŝƚŚ Ă ŬĞǇ͘
         >ĂƚĞƌ͕ dƌĂŶ ĨŝůĞĚ Ă ŵŽƚŝŽŶ ƚŽ ƐƵƉƉƌĞƐƐ ĐŝƚŝŶŐ hŶŝƚĞĚ ^ƚĂƚĞƐ ǀ͘ 'ƌĂŶĚďĞƌƌǇ͕ ϳϯϬ &ĞĚ
   ϯĚ ϵϲϴ ;ϵƚŚ ŝƌ͘ ϮϬϭϯͿ ĐŚĂůůĞŶŐŝŶŐ ƚŚĞ ͞ƉĂƌŽůĞ ƐǁĞĞƉ͟ ƐĞĂƌĐŚ͘ dŚĞ ĐƵƌƚŝůĂŐĞ ĂƌŐŵĞŶƚ ǁĂƐ
   ŶŽƚ ŵĂĚĞ ŝŶ ƚŚĞ ƚƌŝĂů ĐŽƵƌƚ ĂŶĚ ƚŚĞƌĞĨŽƌĞ ǁĂƐ ŶŽƚ ĞŶƚĞƌƚĂŝŶĞĚ ŽŶ ĂƉƉĞĂů͘

           dŚĞ ĂƌŐƵŵĞŶƚ͕ ŽŶ ďĞŚĂůĨ ŽĨ ďŽƚŚ ŚƵŶŐ ĂŶĚ dƌĂŶ͕ ŝƐ ƚŚĂƚ ƚŚĞ ĐƵƌƚŝůĂŐĞ ŝƐƐƵĞ ŚĂĚ

     ƐƵĨĨŝĐŝĞŶƚ ŵĞƌŝƚ ĂŶĚ ƚŚĞ ůĞŐĂů ďĂƐŝƐ ǁĂƐ ƐƵĨĨŝĐŝĞŶƚůǇ ƐŽƵŶĚ ƚŚĂƚ ŝƚ ǁĂƐ ͞ďĞůŽǁ ĂŶ ŽďũĞĐƚŝǀĞ

     ƐƚĂŶĚĂƌĚ ŽĨ ƌĞĂƐŽŶĂďůĞŶĞƐƐ͟ ĂŶĚ ͞ƚŚĞƌĞ ŝƐ Ă ƌĞĂƐŽŶĂďůĞ ƉƌŽďĂďŝůŝƚǇ ƚŚĂƚ͕ ďƵƚ ĨŽƌ

     ĐŽƵŶƐĞů͛Ɛ ƵŶƉƌŽĨĞƐƐŝŽŶĂů ĞƌƌŽƌƐ͕ ƚŚĞ ƌĞƐƵůƚ ŽĨ ƚŚĞ ƉƌŽĐĞĞĚŝŶŐ ǁŽƵůĚ ŚĂǀĞ ďĞĞŶ

     ĚŝĨĨĞƌĞŶƚ͘͟ ;^ƚƌŝĐŬůĂŶĚ ǀ͘ tĂƐŚŝŶŐƚŽŶ͕ ϰϲϲ h͘^͘ ϲϲϴ͕ ϲϵϳ ;ϭϵϴϰͿ͘ dŚĞ ŽƵƌƚ ĚŝƐĂŐƌĞĞƐ͘ /Ŷ

     ĨĂĐƚ͕ ƚŚĞ ŽƵƌƚ ǁŝůů ĚŝƐƉŽƐĞ ŽĨ ƚŚŝƐ ŵŽƚŝŽŶ ǁŝƚŚŽƵƚ ƚŚĞ ŶĞĞĚ ƚŽ ĂĚĚƌĞƐƐ ^ƚƌŝĐŬůĂŶĚ͘ ^ŝŶĐĞ

     ƚŚŝƐ ĞŶƚŝƌĞ ŵŽƚŝŽŶ ƌĞƐƚƐ ŽŶ ǁŚĞƚŚĞƌ ƚŚĞ ĚƌŝǀĞǁĂǇ ǁĂƐ ĐƵƌƚŝůĂŐĞ ĂŶĚ ƚŚĞƌĞĨŽƌĞ ĞŶƚŝƚůĞĚ

     ƚŽ ϰƚŚ ŵĞŶĚŵĞŶƚ ƉƌŽƚĞĐƚŝŽŶ͕ ƌĞƐŽůƵƚŝŽŶ ŽĨ ƚŚĂƚ ƐŝŶŐůĞ ƋƵĞƐƚŝŽŶ ǁŝůů ďĞ ĚŝƐƉŽƐŝƚŝǀĞ ŽĨ

     ƚŚĞƐĞ ŵŽƚŝŽŶƐ͘

           $ 6$/,(17 )$&76

         /DZ HQIRUFHPHQW ZDV VXUYHLOOLQJ D UHVLGHQFH ORFDWHG DW  $ERQDGR 3ODFH LQ
   5RZODQG +HLJKWV ZKHUH &KRQJ UHVLGHG DQG ZKHUH LW ZDV EHOLHYHG WKDW 7UDQ PD\ KDYH
     EHHQ VWD\LQJ :KLOH ZDWFKLQJ WKH UHVLGHQFH 7UDQ ZDV VHHQ DUULYLQJ RQ D PRWRUF\FOH ,W

                                                 
    DSSHDUHG WKDW KH OHW KLPVHOI LQWR WKH IURQW GRRU DSSDUHQWO\ E\ XVLQJ D NH\ &KRQJ
    GLVSXWHV WKDW 7UDQ XVHG D NH\ WR HQWHU WKH UHVLGHQFH 2IILFHUV FOLPEHG D ORZ ZDOO
    VHSDUDWLQJ WKH &KRQJ UHVLGHQFH IURP WKH KRXVH QH[W GRRU 2QH RIILFHU VWDQGLQJ LQ WKH
    GULYHZD\ RI WKH KRXVH ORRNLQJ LQWR WKH RSHQ JDUDJH GRRU REVHUYHG 7UDQ QRZ LQVLGH WKH
    JDUDJH KROGLQJ D EDJJLH FRQWDLQLQJ D ZKLWH FU\VWDOOLQH VXEVWDQFH ZKLFK WKH RIILFHU
    EHOLHYHG WR EH PHWKDPSKHWDPLQH :KHQ 7UDQ VDZ WKDW KH ZDV EHLQJ REVHUYHG KH WRVVHG
    WKH EDJJLH RQWR D FRIIHH WDEOH /$ 6KHULII¶V 'HSW QDUUDWLYH UHSRUW  
     '( ,Q WKH VXSSUHVVLRQ PRWLRQV QR PHQWLRQ ZDV PDGH RI WKH IDFW WKDW RQH RI
    WKH RIILFHUV LQ WKH GULYHZD\ FRQVWLWXWHG LPSHUPLVVLEOH SUHVHQFH LQ WKH KRPH¶V FXUWLODJH
   DQG WKHUHIRUH XQGHU WK $PHQGPHQW SURWHFWLRQ 7KH DUJXPHQWV ERWK IRFXVHG RQ WKH
   SURSULHW\ RI WKH SDUROH FRPSOLDQFH VHDUFK
         % &857,/$*( '(),1('
         $V FDQ EH VHHQ IURP WKH SKRWRJUDSKV WDNHQ RI WKH IURQW RI WKH UHVLGHQFH IURP WKH
   VWUHHW FU '( LW DSSHDUV WKDW WKH GULYHZD\ OHDGLQJ WR WKH WZRFDU JDUDJH
   LV EDUHO\  FDU OHQJWKV 7KH LQWHULRU RI WKH JDUDJH LV YLVLEOH IURP WKH VLGHZDON ZKHQ
   WKH RYHUKHDG JDUDJH GRRU LV RSHQ

           ,Q United States vs. Dunn WKH 6XSUHPH &RXUW UHDIILUPHG LWV KROGLQJ LQ Oliver v.

     United States  86   6&W    7KHUH WKH &RXUW UHFRJQL]HG WKDW WKH

     )RXUWK $PHQGPHQW SURWHFWV WKH FXUWLODJH RI D KRXVH DQG WKDW WKH H[WHQW RI WKH FXUWLODJH

     LV GHWHUPLQHG E\ IDFWRUV WKDW EHDU XSRQ ZKHWKHU DQ LQGLYLGXDO UHDVRQDEO\ PD\ H[SHFW WKDW

     WKH DUHD LQ TXHVWLRQ VKRXOG EH WUHDWHG DV WKH KRPH LWVHOI  86 DW   6&W DW

      ,Q Oliver WKH &RXUW LGHQWLILHG ³WKH FHQWUDO FRPSRQHQW RI WKLV LQTXLU\ DV ZKHWKHU WKH

     DUHD KDUERUV WKH µLQWLPDWH DFWLYLW\ DVVRFLDWHG ZLWK WKH VDQFWLW\ RI D PDQ V KRPH DQG WKH

     SULYDFLHV RI OLIH¶ ´ ,ELG TXRWLQJ Boyd v. United States  86    6&W 

       /(G   

           ³'UDZLQJ XSRQ WKH &RXUW V RZQ FDVHV DQG WKH FXPXODWLYH H[SHULHQFH RI WKH ORZHU

     FRXUWV WKDW KDYH JUDSSOHG ZLWK WKH WDVN RI GHILQLQJ WKH H[WHQW RI D KRPH V FXUWLODJH ZH




                                                  
    EHOLHYH WKDW FXUWLODJH TXHVWLRQV VKRXOG EH UHVROYHG ZLWK SDUWLFXODU UHIHUHQFH WR IRXU
    IDFWRUV WKH SUR[LPLW\ RI WKH DUHD FODLPHG WR EH FXUWLODJH WR WKH KRPH ZKHWKHU WKH DUHD
    LV LQFOXGHG ZLWKLQ DQ HQFORVXUH VXUURXQGLQJ WKH KRPH WKH QDWXUH RI WKH XVHV WR ZKLFK WKH
    DUHD LV SXW DQG WKH VWHSV WDNHQ E\ WKH UHVLGHQW WR SURWHFW WKH DUHD IURP REVHUYDWLRQ E\
    SHRSOH SDVVLQJ E\ 6HH California v. Ciraolo  86    6&W  
     /(GG   32:(// - GLVVHQWLQJ FLWLQJ Care v. United States  )G
      &$  FHUW GHQLHG  86   6&W   /(G    United
    States v. Van Dyke  )G  ± &$   :H GR QRW VXJJHVW WKDW
    FRPELQLQJ WKHVH IDFWRUV SURGXFHV D ILQHO\ WXQHG IRUPXOD WKDW ZKHQ PHFKDQLFDOO\ DSSOLHG
   \LHOGV D µFRUUHFW¶ DQVZHU WR DOO H[WHQWRIFXUWLODJH TXHVWLRQV 5DWKHU WKHVH IDFWRUV DUH
   XVHIXO DQDO\WLFDO WRROV RQO\ WR WKH GHJUHH WKDW LQ DQ\ JLYHQ FDVH WKH\ EHDU XSRQ WKH
   FHQWUDOO\ UHOHYDQW FRQVLGHUDWLRQ²ZKHWKHU WKH DUHD LQ TXHVWLRQ LV VR LQWLPDWHO\ WLHG WR WKH
   KRPH LWVHOI WKDW LW VKRXOG EH SODFHG XQGHU WKH KRPH V µXPEUHOOD¶ RI )RXUWK $PHQGPHQW
   SURWHFWLRQ´ Dunn,  6&W DW 
         $SSO\LQJ WKRVH IDFWRUV KHUH LW LV EH\RQG VHULRXV GHEDWH WKDW WKHUH ZDV QR
   H[SHFWDWLRQ RI SULYDF\ ZLWK UHVSHFW WR WKH LQWHULRU RI WKH JDUDJH RU WKH GULYHZD\ OHDGLQJ
   WR WKH JDUDJH ZKHQ WKH JDUDJH GRRUV ZHUH RSHQ 7KHUH ZDV QR HIIRUW WR VKLHOG HLWKHU WKH
   GULYHZD\ RU WKH JDUDJH IURP YLHZ RI SDVVHUVE\ RU IRU WKDW PDWWHU PRWRULVWV 7KH DUHD
   FRXOG QRW EH PRUH RSHQ WR SXEOLF YLHZ ,QGHHG DV FDQ EH VHHQ IURP 'RFXPHQW  LQ
   FDVH FU WKH HQWLUH IURQW RI WKH KRXVH QRW MXVW WKH GULYHZD\ ZDV SDYHG ,W ZRXOG
   DSSHDU WKDW WKH DUHD ZDV XVHG WR SDUN YHKLFOHV ,W DOVR DSSHDUV WKDW D SRUWLRQ RI WKH DUHD
   ZKLFK FRXOG EH FKDUDFWHUL]HG DV ³GULYHZD\´ ZDV DOVR XVHG DV DFFHVV WR WKH IURQW GRRU
   7KHUH LV QR IHQFLQJ WR OLPLW DFFHVV IURP WKH VLGHZDON WR WKH SURSHUW\ NQRZQ DV 
   $ERQDGR 3ODFH 6HH DOVR '( ILOHG LQ &DVH &9 WKH JRYHUQPHQW¶V RSSRVLWLRQ
   WR WKH LQVWDQW PRWLRQ ,W LV GLIILFXOW WR LPDJLQH D ZD\ LQ ZKLFK WKH DUHD LQ TXHVWLRQ FRXOG
   EH PDGH PRUH RSHQ WR SXEOLF YLHZ WKDQ LW DOUHDG\ LV $EVROXWHO\ QR VWHSV ZHUH WDNHQ E\
   WKH KRPHRZQHU WR VKLHOG WKH DUHD IURP SXEOLF YLHZ :KLOH WKH 6XSUHPH &RXUW FDXWLRQV
   DJDLQVW HVWDEOLVKLQJ D FKHFNOLVW WR GHWHUPLQH WKH H[WHQW RI FXUWLODJH KHUH QR FKHFN OLVW


                                                 
    RU IRUPXOD LV UHTXLUHG %\ DQ\ UHDVRQDEOH PHDVXUHPHQW WKH DUHD RI DQG DGMDFHQW WR WKH
    GULYHZD\ DUH QRW ZLWKLQ WKH DPELW RI FRQVWLWXWLRQDO SURWHFWLRQ DIIRUGHG
    UHVLGHQWLDO VWUXFWXUHV DQG FRXOG QRW UHDVRQDEO\ EH H[SHFWHG WR IDOO ZLWKLQ WK $PHQGPHQW
    SURWHFWLRQ 7KLV LV QRW D FORVH TXHVWLRQ DQG WR DUJXH WKDW DQ DWWRUQH\ ZDV UHPLVV LQ QRW
    DUJXLQJ WKDW WKH DUHD LV HQWLWOHG WR SURWHFWLRQ DV FXUWLODJH WR WKH UHVLGHQFH KDV QR PHULW
    ZKDWHYHU
 
                                      ,, &21&/86,21
 
           $ GHIHQVH DWWRUQH\ FDQQRW EH FULWLFL]HG IRU KLV IRUEHDUDQFH LQ PDNLQJ D VSHFLRXV
 
     DUJXPHQW ,W LV QRW UHTXLUHG WKDW DQ DWWRUQH\ DUJXH HYHU\ FRQFHLYDEOH LVVXH RQ DSSHDO

     HVSHFLDOO\ ZKHQ VRPH PD\ EH ZLWKRXW PHULW ,QGHHG LW LV KLV SURIHVVLRQDO GXW\ WR FKRRVH

     DPRQJ SRWHQWLDO LVVXHV DFFRUGLQJ WR KLV MXGJPHQW DV WR WKHLU PHULW DQG KLV WDFWLFDO

     DSSURDFK 6HH Jones v. Barnes  86   6&W    &RQVHTXHQWO\

     GHIHQVH FRXQVHO LQ WKHLU SURIHVVLRQDO MXGJPHQW YLHZHG WKH PRUH SURPLVLQJ LVVXH

     VXSSRUWLQJ VXSSUHVVLRQ DV WKH SDUROH FRPSOLDQFH VZHHS 7KDW ZDV D UHDVRQDEOH MXGJPHQW

     7KH FXUWLODJH DUJXPHQW XQGHU WKH FLUFXPVWDQFHV KDG QR PHULW ZKDWVRHYHU 7KHUHIRUH

     &KRQJ¶V DWWRUQH\ ZDV QRW UHPLVV LQ QRW UDLVLQJ LW DQG 7UDQ¶V DWWRUQH\ FDQQRW EH FULWLFL]HG

     IRU QRW DJJUHVVLYHO\ DUJXLQJ KLV VWDQGLQJ WR FKDVH WKDW ORVHU GRZQ D UDEELW KROH +DG WKH\

     HDFK GRQH ZKDW WKH\ DUH QRZ EHLQJ FULWLFL]HG IRU QRW KDYLQJ GRQH WKH RXWFRPH ZRXOG

     KDYH EHHQ WKH VDPH 7KH 0RWLRQV WR 9DFDWH 6HW $VLGH RU &RUUHFW WKH VHQWHQFHV RI ERWK

     7DF 7UDQ DQG +DUVRQ &KRQJ DUH WKHUHIRUH '(1,('


   ,7 ,6 62 25'(5('

     '$7( 2FWREHU  

                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      27,6 ' :5,*+7 ,,

                                      81,7(' 67$7(6 ',675,&7 -8'*(




                                                 
